                                                                                                                                   
Exhibit 10.6

PARKWAY PROPERTIES, INC.

2003 EQUITY INCENTIVE PLAN

                1.                  Introduction.

            Parkway Properties, Inc. (the "Company") established the Parkway
Properties, Inc. 2003 Equity Incentive Plan (the "Plan"), effective January 1,
2003.

                                    By the adoption of this document, the
Company restates the Plan and amends it to conform to the requirements of
section 409A of the Internal Revenue Code for a nonqualified deferred
compensation plan.

                2.                  Purposes.

                                    The purposes of this Plan are to provide
strong incentive for management Employees to exert their best efforts on behalf
of the Company, and to further identify and align the interests of Employees of
certain Subsidiaries with those of the Company's shareholders.  Towards these
objectives, the Plan provides for the grant of Options, Incentive Restricted
Shares, and Deferred Incentive Share Units to Employees and for the grant of
Options to certain Subsidiaries on the basis of Underlying Options issued by the
Subsidiaries to their Employees.

                3.                  Definitions. 

                                    As used in this Plan:

(a)                "Board of Directors" or "Board" shall mean the Board of
Directors of the Company.

(b)               "Committee" shall mean a committee of the Board of Directors
of the Company, which committee shall be composed of those members of the
Compensation Committee of the Board of Directors who are non-employee directors
within the meaning of Rule 16b-3 of the General Rules and Regulations under the
Securities Exchange Act of 1934 ("non-employee directors"), provided that,
should there be fewer than two members of the Compensation Committee who are
non-employee directors, the Committee shall be composed of two or more members
of the Board of Directors who are non-employee directors, including anyone who
is a member of the Compensation Committee.

(c)                "Common Shares" shall mean the shares of common stock, $0.001
par value, of the Company.

(d)               "Deferred Incentive Share Unit" or " Unit" shall mean a
bookkeeping entry used by the Company to record and account for the grant of an
award that is the economic equivalent of a Common Share, until the award is paid
or forfeited.

--------------------------------------------------------------------------------




(e)                "Employee" shall mean an employee of the Company or a
Subsidiary.

(f)                 "Fair Market Value" of a Common Share shall mean, on any
date, (i) if the Common Shares are traded in the over-the-counter market, the
mean between the closing bid and asked prices of the Common Shares or the price
of Common Shares quoted on that date, or, if no prices are so quoted on that
date, on the next preceding date on which such prices are so quoted, or, (ii) if
the Common Shares are traded on a national securities exchange, the closing
price of the Common Shares as reported on such exchange or under any composite
transaction report of such exchange on that date, or, if no prices are so
reported on that date, on the next preceding date on which such prices are so
reported.

(g)                "Incentive Restricted Share" shall mean a Common Share
granted to an Employee pursuant to an Incentive Restricted Share agreement and
subject to the terms and conditions determined by the Committee.

(h)                "Internal Revenue Code" or "Code" shall mean the Internal
Revenue Code of 1986, as amended from time to time.

(i)                  "Option" shall mean an option granted pursuant to the Plan
to purchase a Common Share and may refer to an incentive stock option as defined
in section 422 of the Internal Revenue Code, or a non-qualified stock option
(that is, an option that is not an incentive stock option), or an option granted
to a Subsidiary pursuant to Section 9.

(j)                 "Permanent Disability" shall mean a medically determinable
physical or mental impairment that may be expected to result in death or to last
at least a year and that renders an Employee incapable of performing that
Employee's duties with the Company.  A determination of disability shall be made
by the Committee in a uniform, nondiscriminatory manner on the basis of medical
evidence.  Notwithstanding the foregoing, in the case of a determination made
with respect to a Deferred Incentive Share Unit, a Participant shall be
considered to have a "Permanent Disability" only if the Participant is
"disabled" within the meaning of section 409A of the Internal Revenue Code or
the regulations issued under that section.

(k)               "Restricted Period" shall mean the period described in Section
12(a)(i) or Section 14(a)(i).

(l)                  "Retirement" shall mean the termination of employment with
the Company and its Subsidiaries after the attainment of age 65 or after the
attainment of age 55 and the completion of 6 years of service with the Company
or its Subsidiaries.

(m)              "Subsidiary" shall mean any present or future subsidiary
corporation of the Company as defined in section 424(f) of the Internal Revenue
Code.  "Subsidiary" shall also mean Parkway Properties LP and Parkway Realty
Services, LLC. 

(n)                "Underlying Option" shall mean an option to purchase Common
Shares granted by a Subsidiary, which option is the basis for the Subsidiary's
application to the Company for the grant of an Option pursuant to Section 9(c)
of this Plan.

2

--------------------------------------------------------------------------------




                4.                  Administration. 

                                    The Committee shall administer the Plan. 
The Committee shall have all the powers vested in it by the terms of the Plan. 
The Committee shall have full authority to interpret the Plan and the Option,
Incentive Restricted Share, and Deferred Incentive Share Unit agreements under
the Plan, to prescribe, amend, and rescind rules and regulations relating to the
Plan, and to make any determinations it believes necessary or advisable for the
administration of the Plan.  The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any Option, Incentive
Restricted Share or Deferred Incentive Share Unit agreement in the manner and to
the extent the Committee deems desirable.  Any decision of the Committee in the
administration of the Plan shall be in its sole discretion and conclusive.  The
Committee may act only by a majority of its members in office, except that the
members of the Committee may authorize any one or more of its members or any
officer of the Company to execute and deliver documents on behalf of the
Committee.

                5.                  Common Shares Available.

            On January 1, 2003, there are 200,000 Common Shares available for
grant under the Plan.  On July 1 of each year, beginning with July 1, 2004, the
number of Common Shares available for grant shall be automatically increased by
0.25 percent of the number of Common Shares outstanding on that date, provided,
however, that the total number of Common Shares remaining available for grant
under the Plan or otherwise available for grant or covered by outstanding grants
as described in clauses (i) through (iv) below shall not exceed 11.5 percent of
the sum of the number of Common Shares outstanding (excluding Common Shares
issued under Incentive Restricted Share grants with respect to which the
Restricted Period has not expired), plus the number of Common Shares issuable on
the conversion of outstanding convertible debt or equity securities or the
exercise of outstanding warrants or other rights to purchase Common Shares.  The
available Common Shares and outstanding grants taken into account for the
purposes of the 11.5 percent limit described in the preceding sentence are:  (i)
Common Shares remaining available for grant under this Plan or the Company's
2001 Directors Stock Option Plan, (ii) outstanding options to purchase Common
Shares granted to Employees or directors under this or any other plan of the
Company or its Subsidiaries; (iii) Incentive Restricted Shares with respect to
which the Restricted Period has not expired; and (iv) Deferred Incentive Share
Units with respect to which the Restricted Period has not yet expired.

3

--------------------------------------------------------------------------------




                                    The aggregate Common Shares made subject to
Options that are incentive stock options under the Plan shall not exceed 100,000
of the number of Common Shares determined under the preceding sentence.  The
aggregate number of Common Shares that may be purchased pursuant to Option shall
not exceed the available number of Common Shares.  Upon the expiration,
termination, or forfeiture in whole or part of any unexercised Option, any
Incentive Restricted Shares, or any Deferred Incentive Share Units, the Common
Shares subject to such Option or forfeited grant shall again be available for
grant under the Plan.  Further, any Common Shares tendered (by surrender or
attestation) in payment of the purchase price under an Option or of the
Company's tax withholding obligation, and any Common Shares retained by the
Company to satisfy its tax withholding obligation, shall again be available for
grant under the Plan.  No Employee shall be granted Options under the Plan that,
combined with all other Options and Underlying Options granted to that Employee
under this Plan, will entitle that Employee to purchase more than 100,000 Common
Shares minus the number of Incentive Restricted Shares and Deferred Incentive
Share Units granted to such Employee under this Plan.

                6.                  Grant of Options to Employees.

(a)                The Company may from time to time grant Options to Employees
to purchase Common Shares under the Plan.

(b)               The Committee shall determine and designate the Employees to
whom Options are to be granted and shall determine when Options are to be
granted and the number of Common Shares to be subject to each Option.

                7.                  Terms of Options Granted to Employees.

            Each Option granted to an Employee pursuant to Section 6 of the Plan
shall be evidenced by an agreement signed by the Employee to whom the Option is
granted and by an executive officer of the Company.  The Option agreement shall
set forth  such terms and conditions as the Committee shall determine and as are
consistent with the provisions of the Plan, including the following:

(a)                The Committee shall determine the purchase price of each
Common Share subject to an Option, which price shall not be less than the Fair
Market Value of a Common Share on the date the Option is granted.

(b)               An Option may be exercised in whole or in part from time to
time during such period as the Option shall specify, provided that no Option
shall be exercisable within one year after, or more than ten years after, the
date of the grant of the Option.

(c)                The purchase price of the Common Shares with respect to which
an Option is exercised shall be payable in full on the date the Option is
exercised, in cash or, to the extent authorized by the Committee at the time the
Option is granted, in Common Shares (by surrender or attestation to ownership)
or in a combination of cash and Common Shares.  The value of a Common Share used
in payment of the purchase price shall be its Fair Market Value on the date the
Option is exercised.  The Committee may allow for payment through cashless
exercise, subject to applicable law and regulation and any conditions the
Committee may impose, and may establish other methods for payment of the
purchase price, subject to applicable law and regulation.

(d)               An Option shall not be assignable or transferable by the
Employee to whom granted except by will or the laws of descent and distribution
and shall be exercisable, during the Employee's lifetime, only by the Employee.

(e)                Unless the Committee shall specify otherwise, the right of an
Option holder to exercise an Option to purchase the number of Common Shares to
which the Option initially related shall accrue on a cumulative basis as
follows:

(i)                  Two years after the Option is granted: ⅓

4

--------------------------------------------------------------------------------




(ii)                Three years after the Option is granted: ⅓

(iii)               Four years after the option is granted: ⅓

(f)                 Each agreement relating to an Option granted to an Employee
shall state whether any part of the Option is intended to be an incentive stock
option.

(g)                Upon the termination of an Option holder's employment with
the Company and its Subsidiaries, whether by death or otherwise, no Common
Shares may thereafter be purchased pursuant to the Option and the Option shall
expire, except as follows:

(i)                  If the Option holder's employment is terminated by reason
of Permanent Disability or death, the Option holder's right to exercise the
Option in full shall automatically be accelerated as of the date preceding the
Option holder's Permanent Disability or death.  The Option holder or, in the
case of the Option holder's death while in the employ of the Company or a
Subsidiary, the Option holder's estate or the person to whom the Option holder's
rights under the Option are transferred by will or the law of descent and
distribution may, within twelve months of the date of the Option holder's
Permanent Disability or death, purchase all the of Common Shares remaining
subject to the Option.

(ii)                If an Option holder's employment is terminated by reason of
Retirement, the Option holder may, within twelve months of the date of his or
her Retirement, purchase any Common Shares the Option holder was entitled to
purchase under the Option on the date of his or her Retirement.  The Committee
may, in its discretion, determine to accelerate, in whole or in part, the right
of an Option holder to exercise the Option upon Retirement, in which case the
number of Common Shares with respect to which the Option holder may exercise the
Option shall be adjusted accordingly.

(iii)               If an Option holder's employment is terminated for any
reason other than Retirement, Permanent Disability, or death, the Option holder
may, within three months of the termination of his or her employment, purchase
any Common Shares the Option holder was entitled to purchase under the Option on
the date of the termination of his or her employment.

(iv)              If the Option holder dies within the twelve month period
following his or her Retirement or Permanent Disability or within the three
month period following the termination of his or her employment for any other
reason, the Option holder's estate or the person to whom the Option holder's
rights are transferred by will or under the law of descent and distribution may,
within one year of the Option holder's death, purchase any Common Shares the
Option holder was entitled to purchase under the Option on the date of his or
her death.

                        Nothing in this Section 7(g) shall authorize the
exercise of an Option after the expiration of the exercise period provided in
the Option, nor later than ten years after the date of the grant of the Option.

5

--------------------------------------------------------------------------------




                8.                  Additional Terms of Incentive Stock Options.

            Each incentive stock option granted under the Plan shall be subject
to the following terms and conditions in addition to the terms and conditions
described in Section 7 above:

(a)                The purchase price of each Common Share subject to an
incentive stock option granted to an Employee who, at the time the Option is
granted, owns (directly and within the meaning of section 424(d) of the Code)
Common Shares possessing more than 10 percent of the combined voting power of
all classes of Common Shares of the Company shall not be less than 110 percent
of the Fair Market Value of a Common Share on the date the Option is granted,
and the Option shall not be exercisable more than five years after the date of
grant.

(b)               To the extent the aggregate Fair Market Value (determined as
of the date an Option is granted) of the Common Shares for which any Employee is
granted Options designated incentive stock options first exercisable in any
calendar year (under this Plan and under all plans of the Company and its
Subsidiaries) exceeds $100,000, the Option shall be treated as an Option that is
not an incentive stock option.

(c)                If an Option holder disposes of Common Shares acquired
pursuant to the exercise of an incentive stock option in a disqualifying
disposition within the time periods identified in section 422(a)(1) of the Code,
the Option holder shall notify the Company of such disposition and provide the
Company with information as to the date of disposition, sales price, number of
Common Shares involved, and any other information about the disposition that the
Company may reasonably request.

                9.                  Grant of Options to Certain Subsidiaries.

(a)                The Company may from time to time under circumstances
described in Section 9(c) grant Options to the Subsidiaries identified in
Section 9(b) to purchase Common Shares under the Plan.

(b)               The Subsidiaries to which the Company may grant Options
pursuant this Plan are Parkway Properties LP (the "Operating Partnership") and
Parkway Realty Services, LLC ("Realty Services").

(c)                The Operating Partnership adopted a plan under which it and
Realty Services or either of them may grant to their employees options to
purchase Common Shares ("Underlying Options").  Upon the grant of such an
option, the Operating Partnership or Realty Services may apply to the Company
for a grant to the Operating Partnership or Realty Services of an Option to
purchase a number of Common Shares that is the same as the number of Common
Shares for which the Underlying Option was granted.  The Committee shall
determine whether the Company shall grant such an Option to the Operating
Partnership or Realty Services.

               

6

--------------------------------------------------------------------------------

                10.              Terms of Options Granted to a Subsidiary.


                                 Each Option granted to a Subsidiary pursuant to
Section 9 of the Plan shall be evidenced by a notice to the Subsidiary executed
on behalf of the Company, in such form as the Committee shall determine and upon
terms and conditions that reflect those of the Underlying Option, provided the
terms and conditions are consistent with the provisions of the Plan, including
the following:

(a)                The purchase price of each Common Share subject to an Option
shall not be less than the Fair Market Value of a Common Share on the date the
Option is granted.

(b)               An Option may be exercised in whole or in part from time to
time during such period as the Option shall specify, provided that no Option
shall be exercisable within one year after, or more than ten years after, the
date of the grant of the Option, and further provided that no Option shall be
exercisable except to the extent of the number of Common Shares for which the
Underlying Option is exercised.

(c)                The purchase price of the Common Shares with respect to which
an Option is exercised shall be payable in full on the date the Option is
exercised, in cash or, to the extent authorized by the Committee, in Common
Shares or in a combination of cash and Common Shares.  The value of a Common
Share delivered in payment of the purchase price shall be its Fair Market Value
on the date the Option is exercised.

(d)               An Option shall not be assignable or transferable by the
Subsidiary to which it is granted.

                11.              Grant of Incentive Restricted Common Shares.

(a)                The Company may from time to time grant Incentive Restricted
Shares to Employees under the Plan.

(b)               The Committee shall determine and designate the Employees to
whom Incentive Restricted Shares are to be granted and shall determine when
Incentive Restricted Shares are to be granted and the number of Incentive
Restricted Shares to be granted.

                12.              Terms of Incentive Restricted Shares.

(a)                The grant of Incentive Restricted Shares to an Employee
pursuant to Section 11 shall be evidenced by an agreement signed by the Employee
to whom the Incentive Restricted Shares are granted and by an executive officer
of the Company.  The Incentive Restricted Share agreement shall set forth such
terms, conditions, restrictions, and limits on the Incentive Restricted Shares
as the Committee shall determine and as are consistent with the provisions of
the Plan, including the following:

7

--------------------------------------------------------------------------------




(i)                  During a period of time established by the Committee, the
Employee's interest in the Incentive Restricted Shares shall be forfeitable, and
the Incentive Restricted Shares shall not be assignable or otherwise
transferable.  The Committee may stipulate that these restrictions on the
Incentive Restricted Shares shall lapse only upon the satisfaction of one or
more, or alternative, prescribed conditions.  The conditions may relate to the
Company's performance, the continuation of the Employee's employment with the
Company or a Subsidiary, or other matters.  The Committee may establish a period
of time by which or upon the expiration of which each condition shall have been
satisfied, and shall specify the extent to which the restrictions shall then
lapse.  The period during which Incentive Restricted Shares remain subject to
such restrictions and conditions shall be referred to as the "Restricted
Period."

(ii)                The Company may register a certificate in the Employee's
name for the number of Common Shares subject to the grant of Incentive
Restricted Shares, but the Company shall retain custody of any certificate
during the Restricted Period.

(iii)               Unless otherwise provided by the Committee in the Incentive
Restricted Share agreement, the Employee to whom Incentive Restricted Shares
have been granted shall be entitled, during the Restricted Period, to vote those
Common Shares and to receive the dividends payable with respect to those Common
Shares.

(iv)              Upon the expiration or termination of the Restricted Period
with respect to specified Incentive Restricted Shares, either because of the
satisfaction of conditions prescribed by the Committee, or at the time and to
the extent provided by the Committee in accordance with Section 12(a)(v)
(regarding death or Permanent Disability), the restrictions applicable to those
Incentive Restricted Shares shall lapse and a certificate for those Common
Shares shall be delivered to the Employee or to the Employee's estate or the
person to whom the Employee's rights are transferred by will or under the laws
of descent and distribution, as the case may be, free of all restrictions,
provided, however, that no Common Share shall be delivered before the Employee,
the Employee's estate, or such other person has provided, in the manner
described in Section 24, for satisfaction of any federal, state, and local
income and employment tax withholding obligation incurred by the Company in
connection with the delivery of the Common Shares, termination of the Restricted
Period, or lapse of the conditions and restrictions on the Common Shares.

(v)                The Committee may provide that upon the termination of the
Employee's employment during the Restricted Period by reason of death or
Permanent Disability, the conditions and restrictions on all or a portion of the
Incentive Restricted Shares shall lapse and the Restricted Period with respect
to those Common Shares shall expire.

(vi)              Except as provided by the Committee in accordance with Section
12(a)(v), the Employee shall forfeit all Incentive Restricted Shares upon (A) 
the termination of the Employee's employment with the Company and its
Subsidiaries during the Restricted Period or (B) the expiration of the
Restricted Period without the satisfaction of any conditions prescribed by the
Committee.

                        Upon such a forfeiture, all of the Employee's interest
in the Incentive Restricted Shares shall automatically revert to the Company.

8

--------------------------------------------------------------------------------




(vii)             The Committee may provide in the Incentive Restricted Share
agreement that the Employee shall receive, rather than the dividends payable
with respect to Incentive Restricted Shares, a credit equivalent to the amount
of such dividends, which shall be payable to the Employee only if and at the
time the Incentive Restricted Shares to which the dividend equivalents are
attributable are delivered to the Employee; if the Employee forfeits Incentive
Restricted Shares, the Employee shall simultaneously forfeit the dividend
equivalents attributable to such Incentive Restricted Shares.

(b)               Limitations on Incentive Restricted Shares.  The Company shall
grant no more than 75,000 Incentive Restricted Shares to any one individual
under this Plan.

(c)                Surrender of Incentive Restricted Shares or Election of
Deferred Incentive Share Units.  At the discretion of the Committee, an Employee
may surrender Incentive Restricted Shares or elect that the Company grant
Deferred Incentive Share Units in place of Incentive Restricted Shares that
would otherwise be granted under Section 11.  If an Employee, with the consent
of the Committee, surrenders Incentive Restricted Shares or elects to be granted
Deferred Incentive Share Units:

(i)                  The Employee's election to surrender Incentive Restricted
Shares, or to be granted Deferred Incentive Share Units in place of Incentive
Restricted Shares, shall be in writing and irrevocable.  The Committee shall
establish procedures for the form and timing of an Employee's election and all
elections shall conform to the Committee's procedures.  The Committee's
procedures shall conform to the requirements of section 409A of the Internal
Revenue Code for the deferral (until payment) of the inclusion of compensation
in gross income.  The Employee shall have no further interest in the surrendered
or forgone Incentive Restricted Shares.

(ii)                The Company shall cancel any certificate registered in the
Employee's name for the number of Incentive Restricted Shares surrendered.  The
Company shall grant a Deferred Incentive Share Unit to the Employee for each
Incentive Restricted Share surrendered or forgone, and credit such Deferred
Incentive Share Units to a bookkeeping account maintained for the Employee under
the Plan.

(iii)               A Deferred Incentive Share Unit shall be subject to the same
Restricted Period as the Incentive Restricted Share in exchange for which or in
place of which the Deferred Incentive Share Unit was granted.  The Employee
shall forfeit his or her interest in a Deferred Incentive Share Unit if and at
the time the Employee would have forfeited the Incentive Restricted Share in
exchange for which or in place of which it was granted.

(iv)              The Deferred Incentive Share Units credited to an Employee's
account under this Section 12(c), and the account itself, shall be subject to
the provisions of Section 14 of this Plan, provided that upon an Employee's
surrender of Incentive Restricted Shares pursuant to this Section 12(c), the
Company shall, at the time of the cancellation of the surrendered Common Shares
in accordance with Section 12(c)(ii), issue an equal number of Common Shares to
the trustee of the trust established pursuant to Section 14(c)(iii).

9

--------------------------------------------------------------------------------

                 13.              Grant of Deferred Incentive Share Units.

(a)                The Company may from time to time grant Deferred Incentive
Share Units to Employees under the Plan.

(b)               The Committee shall determine and designate the Employees to
whom Deferred Incentive Share Units are to be granted and shall determine when
Deferred Incentive Share Units are to be granted and the number of Units to be
granted.

                14.              Terms of Deferred Incentive Share Units.

(a)                Grant Agreement.  The grant of Deferred Incentive Share Units
to an Employee pursuant to Section 13 shall be evidenced by an agreement signed
by the Employee to whom the Units are granted and by an executive officer of the
Company.  The Deferred Incentive Share Units agreement shall set forth such
terms, conditions, restrictions, and limits on the Units as the Committee shall
determine and as are consistent with the provisions of the Plan, including the
following:

(i)                  During a period of time established by the Committee, the
Employee's interest in the Deferred Incentive Share Units shall be forfeitable,
and the Deferred Incentive Share Units shall not be assignable or otherwise
transferable.  The Committee may stipulate that these restrictions on the
Deferred Incentive Share Units shall lapse only upon the satisfaction of one or
more, or alternative, prescribed conditions.  The conditions may relate to the
Company's performance, the continuation of the Employee's employment with the
Company or a Subsidiary, or other matters.  The Committee may establish a period
of time by which or upon the expiration of which each condition shall have been
satisfied, and shall specify the extent to which the restrictions shall then
lapse.  The period during which Deferred Incentive Share Units remain subject to
such restrictions and conditions shall be referred to as the "Restricted
Period."

(ii)                A Deferred Incentive Share Unit shall carry with it no
voting or dividend or other rights associated with Common Share ownership.

(iii)               Upon the expiration or termination of the Restricted Period
with respect to specified Deferred Incentive Share Units, either because of the
satisfaction of conditions prescribed by the Committee, or at the time and to
the extent provided by the Committee in accordance with Section 14(a)(iv)
(regarding death or Permanent Disability), the restrictions applicable to those
Units shall lapse.

(iv)              The Committee may provide that upon the termination of the
Employee's employment during the Restricted Period by reason of death or
Permanent Disability, the conditions and restrictions on all or a portion of the
Deferred Incentive Share Units shall lapse and the Restricted Period with
respect to those Units shall expire.

(v)                Except as provided by the Committee in accordance with
Section 14(a)(iv), the Employee shall forfeit all Deferred Incentive Share Units
upon (A)  the termination of the Employee's employment with the Company and its
Subsidiaries during the Restricted Period or (B) the expiration of the
Restricted Period without the satisfaction of any conditions prescribed by the
Committee.

                                                Upon such a forfeiture, all of
the Employee's interest in the Deferred Incentive Share Units shall
automatically revert to the Company.

10

--------------------------------------------------------------------------------




(vi)              Notwithstanding Section 14(a)(ii), the Committee may but need
not provide that an Employee's account shall be credited with an amount
equivalent to the amount of dividends that would be payable with respect to a
number of Common Shares equal to the number of Deferred Incentive Share Units
credited to the account.

(vii)             The Committee may provide for the crediting of interest on any
dividend equivalents credited to an Employee's account or may provide that the
dividend equivalent credit be adjusted for hypothetical investment experience in
such manner as the Committee may determine.

(viii)           If the Employee forfeits his or her interest in a Deferred
Incentive Share Unit, the Employee shall simultaneously forfeit any dividend
equivalents (as adjusted under Section 14(a)(vii) above) attributable to those
Deferred Incentive Share Units.

(b)               Payment of Deferred Incentive Share Units.  Payment of the
Deferred Incentive Share Units and other amounts credited to an Employee's
account shall be made at such time or times after the expiration of the
Restricted Period as the Committee may establish.  The Committee may but need
not provide that an Employee may elect to defer payment until such time or times
as the Committee may allow.  The Committee may provide for payments in lump sums
or installments or both.  The Committee shall establish procedures for its
establishment of the time of payment and for the form and timing of an
Employee's deferral and payment elections.  All elections shall conform to the
Committee's procedures.  The Committee's procedures shall conform to the
requirements of section 409A of the Internal Revenue Code for the deferral
(until payment) of the inclusion of compensation in gross income.

                                                        The Committee may, in
its discretion, change the procedures for elections, change the time to which
payment may be deferred, and change the availability of lump sum or installment
payments.  The Committee may provide that such changes will apply to Deferred
Incentive Share Units and other amounts already credited to an Employee's
account, with respect to which an Employee may have already made deferral and
payment elections, but only to the extent such changes would not cause the Plan
to fail to conform to the requirements of section 409A of the Code for the
deferral (until payment) of the inclusion of compensation in gross income.

                        Payment of Deferred Incentive Share Units shall be made
in the form of Common Shares, one Common Share for each Unit.  Payment of any
dividend equivalents (as adjusted) shall be made in cash.

(c)                Unsecured Rights; Grantor Trust.

(i)                  The Company shall not establish any special fund with
respect to an Employee's account.  Any credit entries made to an Employee's
account shall constitute a mere promise by the Company to make payments to the
Employee, subject to and in accordance with the Plan, from the general assets of
the Company, when the payments become due.

11

--------------------------------------------------------------------------------




(ii)                To the extent that any person acquires a right to receive
payments from the Company under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(iii)               The Company shall establish, in connection with this Plan, a
trust of which the Company is treated as the owner under Subpart E of Subchapter
J, Chapter 1 of the Internal Revenue Code of 1986, as amended.  The trust shall
be dedicated to the payment of benefits owed by the Company under this Plan and,
in the Company's discretion, other plans of deferred compensation, provided,
however, that the assets held in trust shall be subject to the claims of
creditors in the case of the insolvency of the Company.  Except as provided in
Section 12(c)(iv), the Company shall not be obliged to fund the trust with
respect to this Plan.

                15.              No Alienation.  Except to the extent required
by law, the right of an Employee or beneficiary to payment under this Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Employee or beneficiary.

                 16.              Recapitalization or Reorganization.

                                    The existence of the Plan and the grant of
Options and Incentive Restricted Shares and Deferred Incentive Share Units under
the Plan shall not affect the right or power of the Board or the shareholders of
the Company to make or authorize the adjustment, recapitalization,
reorganization, or other change in the Company's capital structure or its
business, any merger or consolidation of the Company, any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting Common
Shares or the rights of Common Shares, the dissolution or liquidation of the
Company or any sale or transfer of all or any part of its assets or business, or
any other corporate act or proceeding.

                                    Any Common Shares with respect to which
Options and Incentive Restricted Shares and Deferred Incentive Share Units may
be granted are Common Shares as presently constituted, but if, and whenever,
before the expiration of an Option or before the expiration of the Restricted
Period with respect to Incentive Restricted Shares or payment of Deferred
Incentive Share Units, the Company shall effect a subdivision or consolidation
of Common Shares or the payment of a Common Share dividend on Common Shares
without receipt of consideration by the Company, the number of Common Shares
subject to the grant (i) in the event of an increase in the number of
outstanding Common Shares shall be proportionately increased and (in the case of
an Option) the purchase price per Common Share shall be proportionately reduced,
and (ii) in the event of a reduction in the number of outstanding Common Shares
shall be proportionately reduced and (in the case of an Option) the purchase
price per Common Share shall be proportionately increased, and the number of
Common Shares available under Section 5 for grant shall be adjusted accordingly.

12

--------------------------------------------------------------------------------




                                    If the Company shall effect a
recapitalization or other change in its capital structure, the number of Common
Shares subject to an outstanding grant shall be the number and class of Common
Shares to which the holder would have been entitled pursuant to the terms of
such recapitalization if, immediately prior to such recapitalization, the holder
had been the holder of record of the number of Common Shares subject to the
grant, and the number of Common Shares available under Section 5 for grant shall
be adjusted accordingly.  If the Company is merged or consolidated with a
corporation, the Committee shall make appropriate adjustments to outstanding
Option and Incentive Restricted Share and Deferred Incentive Share Unit grants
to give effect to the merger or consolidation on an equitable basis in terms of
issuance of Common Shares of the corporation surviving the merger or the
consolidated corporation.

                                    Except as expressly provided in this
Section, the issuance by the Company of Common Shares of any class or securities
convertible into Common Shares of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants, or upon the
conversion of Common Shares or obligations of the Company convertible into such
Common Shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment shall be made with respect to, the
number of Common Shares subject to Options previously granted or the purchase
price per Common Share or the number of Incentive Restricted Common Shares or
Deferred Incentive Share Units subject to a grant.

                17.              Change in Control.

                                  For purpose of this Plan, a "Change in
Control" of the Company shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities and Exchange Act of 1934, as amended (the
"Exchange Act"), whether or not the Company is then subject to such reporting
requirements; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (a) any "person" (as such term is used in section
13(d) and 14(d) of the Exchange Act) is or becomes "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30 percent or more of the combined voting
power of the Company's then outstanding securities; or (B) during any period of
two consecutive years, the following persons (the "Continuing Directors") cease
for any reason to constitute a majority of the Board:  individuals who at the
beginning of such period constitute the Board and new Directors each of whose
election to the Board or nomination for election to the Board by the Company's
security holders was approved by a vote of at least two-thirds of the Directors
then still in office who either were Directors at the beginning of the period or
whose election or nomination for election was previously so approved; or (C) the
security holders of the Company approve a merger or consolidation of the Company
with any other corporation, other than (i) a merger or consolidation that would
result in the voting securities of the Company outstanding immediately before
the merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of such surviving
entity) more than 50 percent of the combined voting power of the voting
securities of the Company or of such surviving entity outstanding immediately
after such merger or consolidation or (ii) a merger of consolidation that is
approved by a Board having a majority of its members persons who are Continuing
Directors, of which Continuing Directors not less than two-thirds have approved
the merger or consolidation; or (D) the security holders of the Company approve
a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets.

13

--------------------------------------------------------------------------------




                                Notwithstanding any contrary provision of this
Plan, all outstanding Options shall become immediately exercisable in full upon
a Change in Control.  Similarly, upon a Change in Control all restrictions
otherwise applicable with respect to Incentive Restricted Shares shall lapse,
the Restricted Period shall expire, and any prescribed conditions shall be
deemed to be satisfied, so that the Employee to whom the Incentive Restricted
Shares were granted shall be entitled to the delivery of a certificate for
Common Shares, subject to satisfaction of the Company's tax withholding
obligation as described in Section 12(a)(iv).

                                Upon a Change in Control, the Restricted Period
with respect to Deferred Incentive Share Units shall expire, provided that,
unless the Change in Control is a change in the ownership or effective control
or of ownership of a substantial portion of the assets of the Company (within
the meaning of section 409A of the Internal Revenue Code), a Change in Control
shall not accelerate the time at which Deferred Incentive Share Units and other
amounts credited to the Participant's account shall be paid.

                                If the excise tax imposed by section 4999 of the
Internal Revenue Code would apply with respect to any payments to which an
Employee is entitled, whether or not in connection with this Plan, and if the
Employee does not have an individual agreement with the Company dealing with
such excise tax, and if limiting the effect of the provisions of the preceding
paragraph would result in the Employee's realization of a net amount from such
payments, after taking into account income taxes and such excise taxes, that is
greater than the net after-tax amount the Employee would realize from such
payments if the provisions of the preceding paragraph were given full effect,
then the provisions of the preceding paragraph shall be given effect to the
extent, but only to the extent, required to maximize the net after-tax amount to
be realized by the Employee.  All determinations required to be made for the
purposes of this paragraph, including determinations of the net after-tax amount
realizable by the Employee, the result of giving full or limited effect to the
provisions of the preceding paragraph, and whether, the extent to which, and how
the effectiveness of the preceding paragraph shall be limited, shall be made by
tax counsel chosen as follows: the Employee and the Company may each propose a
candidate; if the Employee and the Company do not agree on a choice within 10
days of the Change in Control, the proposed candidates shall choose a third
party who shall act as tax counsel; if either the Company or the Employee fails
to propose a candidate within 10 days of the Change in Control, the candidate
proposed by the other shall act as tax counsel.  All determinations of the tax
counsel so chosen shall be final and binding on the Company and the Employee. 
The Company shall pay all reasonable expenses of employing the tax counsel.

                18.              Term of Plan; Approval of Shareholders.  The
Plan shall take effect, subject to the approval of the shareholders of the
Company, on January 1, 2003.  If shareholder approval is not obtained within
twelve months of January 1, 2003, any Options, Incentive Restricted Shares, and
Deferred Incentive Share Units granted under the Plan shall automatically be
cancelled.  The Board of Directors may terminate the Plan at any time with
respect to any Common Shares for which Options or Incentive Restricted Shares
have not already been granted.  Unless terminated earlier by the Board of
Directors, the Plan shall terminate on December 31, 2012.

14

--------------------------------------------------------------------------------




                19.              Amendment of Grants.  The Committee may at any
time unilaterally amend any outstanding Option, Incentive Restricted Share, and
Deferred Incentive Share Unit to the extent the Committee determines necessary
or desirable, provided, however, that an amendment that would be adverse to the
interests of the holder of the Option, Incentive Restricted Share, or Deferred
Incentive Unit or, with respect to an Option that is an ISO, that would prevent
the Option from qualifying as an ISO, shall not, except as provided in Section
14(b), be effective without the holder's consent. 

                                Notwithstanding the preceding paragraph, and
except as provided in Section 16 or as approved by the Company's shareholders,
an Option may not be amended to reduce the purchase price and may not be
cancelled and replaced with another Option having a lower purchase price.

             20.              Amendment of Plan.  The Board may amend the Plan
in any respect, provided, however, that without the approval of the shareholders
of the Company the Board may not (i) except as provided in Section 16, increase
the maximum number of Common Shares that may be issued under the Plan as set
forth in Section 5 or decrease the minimum purchase price of Common Shares
subject to an Option; (ii) materially increase the benefits accruing to
Employees under the Plan; (iii) extend the term of the Plan; (iv) change the
classes of Employees to whom Options may be granted under the Plan; (v) provide
for the administration of the Plan otherwise than by a Committee composed
entirely of non‑employee directors; or (vi) materially increase the cost of the
Plan to the Company.  An amendment that would be adverse to the interests of the
holder of an outstanding Option, Incentive Restricted Share, or Deferred
Incentive Share Unit or, with respect to an Option that is an ISO, that would
prevent the Option from qualifying as an ISO, shall not, except as provided in
Section 14(b), be effective with respect to that Option, Incentive Restricted
Share, or Deferred Incentive Share Unit without the holder's consent.

                21.              No Right to Continued Employment.

                                  Nothing in the Plan or in any Option or
Incentive Restricted Share or Deferred Incentive Share Unit grant pursuant to
the Plan shall confer upon any Employee the right to continue in the employ of
the Company or restrict the right of the Company to terminate the employment of
any Employee.

                22.              Restrictions on Issuance of Common Shares;
Rights as Shareholders.

                                  Should the Board of Directors determine that
the listing, registration, or qualification of Common Shares upon any securities
exchange or under any state or federal law or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition to or in
connection with the issuance or delivery of Common Shares under the Plan, no
such Common Shares shall be issued or delivered unless such listing,
registration, qualification, consent, or approval has been effected or obtained
free of any conditions not acceptable to the Board of Directors.

                                The certificates representing Common Shares
issued by the Company under the Plan may bear a legend describing any
restrictions on resale of such Common Shares under applicable securities laws,
and stop transfer orders with respect to such certificates may be entered on the
Company's stock transfer records.

                                An Option holder shall have no rights as a
shareholder of the Company with respect to any Common Shares to be issued in
connection with the exercise of an Option until the date of issuance of such
Common Shares.  No adjustment shall be made for dividends or other rights for
which the record date precedes the date the certificate is issued.

15

--------------------------------------------------------------------------------




                23.              Construction.

                                   The Plan shall be construed in accordance
with the law of the State of Maryland.  With respect to any Options granted
under the Plan that are intended to qualify as incentive stock options as
defined in section 422 of the Code, the terms of the Plan and of each incentive
stock option granted pursuant to the Plan shall be construed to give effect to
such intention.

                24.              Satisfaction of Tax Liabilities.

                                  The Company shall have the right to deduct or
withhold an amount sufficient to satisfy federal, state, and local withholding
tax requirements determined by the Company to be applicable with respect to any
taxable event arising under the Plan.

                                   Whenever under the Plan Common Shares are to
be issued or delivered upon the exercise of Options, the grant of Incentive
Restricted Shares, the lapse of restrictions on Incentive Restricted Shares, or
payment with respect to Deferred Incentive Share Units, the Company shall have
the right to require the holder of the Option or Incentive Restricted Share or
Deferred Incentive Share Unit grant to remit to the Company an amount sufficient
to satisfy federal, state, and local withholding tax requirements determined by
the Company to be applicable before the issuance of or delivery of any
certificate for such Common Shares.  In the holder's discretion, such
requirements shall be satisfied through the retention of Common Shares otherwise
issuable or by the delivery of Common Shares to the Company by the holder (by
surrender or attestation to ownership), under such terms as the Committee finds
appropriate.  The value of a Common Share used to satisfy withholding
requirements shall be its Fair Market Value on the date the withholding
obligation is calculated.  The Committee may also provide that provision for the
tax withholding obligation may be made, in connection with the exercise of an
Option, in any manner provided pursuant to Section 7(d) for the payment of the
purchase price.

826981

16

--------------------------------------------------------------------------------